department of the treasury internal_revenue_service washington d c date number release date cc dom p si wta-n-111063-99 uil memorandum for district_counsel district from subject senior technician reviewer branch cc dom p si application of sec_168 of the internal_revenue_code to certain mobile assets this written technical assistance responds to your inquiry dated date this technical assistance is advisory only is not binding on district_counsel examination or appeals is not to be furnished or cited to taxpayers or their representatives and is not to serve as the basis for closing a case also the substance of this memorandum will not be recommended for publication as a revenue_ruling or revenue_procedure this document is not to be cited as precedent issues whether rolling_stock or other mobile assets hereafter collectively referred to as mobile assets that are used both on and off an indian_reservation satisfy the requirements of sec_168 and ii if a taxpayer mistakenly used a recovery_period in sec_168 for qualified_indian_reservation_property on two or more consecutively filed federal tax returns may the taxpayer file amended returns to change from that recovery_period to the applicable_recovery_period in sec_168 conclusions to meet the requirements of sec_168 and ii mobile assets must i be used by the taxpayer more than percent of the time during the taxable_year in the active_conduct_of_a_trade_or_business within an indian_reservation and ii not wta-n-111063-99 be used or located outside the indian_reservation on more than an occasional or incidental basis during the taxable_year the determination of whether mobile assets that are used both on and off an indian_reservation satisfy the requirements of sec_168 and ii for the taxable_year is made in light of all the facts and circumstances and is made on an asset-by-asset basis if a taxpayer mistakenly used a recovery_period in sec_168 for qualified_indian_reservation_property on two or more consecutively filed federal tax returns a change from that recovery_period to the applicable_recovery_period in sec_168 is a change in method_of_accounting that requires the consent of the commissioner of internal revenue to obtain this consent the taxpayer must file form_3115 application_for change in accounting_method accordingly the taxpayer may not file amended returns to make this change in recovery_period facts on original or amended federal tax returns taxpayers are treating mobile assets that are used both on and off an indian_reservation as qualified_indian_reservation_property for purposes of sec_168 mobile assets include trucks cars airplanes buses and mobile heavy equipment such as oil_and_gas drilling equipment cranes and grain combines in some cases these mobile assets may be used outside the indian_reservation from percent to more than percent of the asset’s usage during a taxable_year further the administrative offices of the taxpayer’s business may be located outside the indian_reservation law and analysis issue section of the omnibus_budget_reconciliation_act_of_1993 1993_3_cb_3 added new sec_168 to the code sec_168 provides that for purposes of sec_168 the applicable_recovery_period for qualified_indian_reservation_property is determined in accordance with the table contained in sec_168 in lieu of the table contained in sec_168 the table in sec_168 provides recovery periods that are shorter than the recovery periods provided under the table in sec_168 sec_168 is effective for property placed_in_service after date only qualified_indian_reservation_property is eligible to use the recovery periods provided in sec_168 to be treated as qualified_indian_reservation_property wta-n-111063-99 sec_168 generally requires the property to be i used by the taxpayer predominantly in the active_conduct_of_a_trade_or_business within an indian_reservation ii not used or located outside the indian_reservation on a regular basis iii not acquired directly or indirectly by the taxpayer from a person who is related to the taxpayer within the meaning of sec_465 and iv not property or any position thereof placed_in_service for purposes of conducting or housing class i ii or iii gaming as defined in sec_4 of the indian regulatory act u s c special rules apply to certain infrastructure property located outside an indian_reservation if the purpose of such property is to connect to infrastructure property located within the indian_reservation see sec_168 the term indian_reservation is defined in sec_168 as meaning a reservation as defined in either sec_3 of the indian financing act of u s c d or sec_4 of the indian child welfare act of u s c sec_3 of the indian financing act of defines reservation to include former_indian_reservations_in_oklahoma flush language in sec_168 specifically provides how sec_3 of the indian financing act shall be applied in its treatment of the term former_indian_reservations_in_oklahoma see notice_98_45 1998_35_irb_7 for discussion of the definition of former_indian_reservations_in_oklahoma for purposes of sec_168 based on the language on sec_168 the conditions imposed by sec_168 are applied each taxable_year on an asset-by-asset basis to determine whether each mobile asset in question meets the definition of qualified_indian_reservation_property under sec_168 further qualified_indian_reservation_property is subject_to the general rules of sec_168 for example if a mobile asset meets the definition of qualified_indian_reservation_property in year but does not meet such definition in year while it continues to be held by the same person there is a change in use of the mobile asset and sec_168 applies in determining depreciation of the mobile asset in year to meet the requirements for qualified_indian_reservation_property sec_168 and ii impose two key conditions first sec_168 requires the property to be used predominantly in the active_conduct_of_a_trade_or_business within an indian_reservation second sec_168 prohibits using or locating the property outside the indian_reservation on a regular basis wta-n-111063-99 accordingly a close nexus between the indian_reservation and the property is required to apply sec_168 we must define the term predominantly and determine what congress envisioned by requiring that an asset be used predominantly in the active_conduct_of_a_trade_or_business within an indian_reservation neither sec_168 nor the legislative_history defines the term predominantly for purposes of sec_168 however the term predominantly is used in sec_168 this section provides that the alternative_depreciation_system of sec_168 applies to any tangible_property that during the taxable_year is used predominantly outside the united_states revrul_90_9 1990_1_cb_46 interprets used predominantly outside the united_states as meaning located outside the united_states during more than percent of the taxable_year see also 104_tc_13 interpreted the phrase used predominantly outside the united_states for purposes of the investment_credit and depreciation under former sec_168 acrs as meaning physically located outside the united_states more than percent of the time during the taxable_year we believe that a different threshold should not be imposed with respect to sec_168 accordingly our view is that the term predominantly for purposes of sec_168 means more than percent of the time during the taxable_year in applying this more than percent test under sec_168 it is necessary to determine the appropriate nexus that the standard used predominantly in the active_conduct_of_a_trade_or_business within an indian_reservation of sec_168 requires because of the existence of sec_168 it is unlikely that the standard addresses the percentage of time the property is used or located within an indian_reservation instead our view is that the standard requires a connection between the trade_or_business operated within an indian_reservation and the use of the property in carrying on that trade_or_business for example a car that is used_in_the_trade_or_business of providing taxi service only within an indian_reservation and is also used for personal purposes must be used more than percent of the time during the taxable_year in that taxi service to satisfy the requirement of sec_168 further for example we believe that in those instances where a corporate taxpayer’s headquarters are located off an indian_reservation but the taxpayer operates a manufacturing plant within the indian_reservation the standard of sec_168 is satisfied the legislative_history states that rental of real_property located within an indian_reservation is treated as an active trade_or_business h_r conf_rep no 103d cong 1st sess 1993_3_cb_393 fn85 see sec_168 of the code wta-n-111063-99 with respect to the condition in sec_168 neither the statute nor the legislative_history defines the phrase used or located outside the indian_reservation on a regular basis however in interpreting similar language in sec_280a the tax_court in 76_tc_696 determined that to establish business use on a regular basis business use must be more than occasional or incidental we believe this interpretation comports with the ordinary meaning of regular basis the determination of whether a mobile asset is used or located outside the indian_reservation on more than an occasional or incidental basis during the taxable_year is made in light of all the facts and circumstances because of the factual nature of this determination we are reluctant to adopt any bright line test for example a percentage of usage outside of the indian_reservation in summary to meet the requirements of sec_168 and ii mobile assets must i be used by the taxpayer more than percent of the time during the taxable_year in the active_conduct_of_a_trade_or_business within an indian_reservation and ii not be used or located outside the indian_reservation on more than an occasional or incidental basis during the taxable_year the determination of whether mobile assets that are used both on and off an indian_reservation satisfy the requirements of sec_168 and ii for the taxable_year is made in light of all the facts and circumstances and is made on an asset-by-asset basis issue sec_1_167_e_-1 of the income_tax regulations provides that any change in the method of computing the depreciation allowances with respect to a particular account is a change in method_of_accounting and such a change will be permitted only with the consent of the commissioner the regulation further provides that any request for a change in method_of_depreciation shall be made in accordance with sec_446 and the regulations thereunder sec_446 provides that except as otherwise expressly provided in chapter of the code a taxpayer who changes the method_of_accounting on the basis of which the taxpayer regularly computes income in keeping the taxpayer’s books shall before computing taxable_income under the new method secure the consent of the for example we believe that consideration should be given to certain aberrations of usage by a mobile asset for example a one-time large amount of usage outside of the reservation in determining whether the mobile asset has been used outside of the indian_reservation on a regular basis wta-n-111063-99 secretary sec_1_446-1 provides that consent must be secured whether or not such method is proper or is permitted under the code or the regulations thereunder sec_1_446-1 provides that a change in method_of_accounting includes a change in the treatment of any material_item and defines the term material_item as meaning any item that involves the proper time for the inclusion of the item in income or the taking of the item as a deduction in determining whether a taxpayer’s practice for an item involves timing sec_2 of revproc_97_27 1997_1_cb_680 provides that the relevant question generally is whether the practice permanently changes the amount of taxpayer’s lifetime income if the practice does not permanently affect the taxpayer’s lifetime income but does or could change the taxable_year in which income is reported the practice involves timing and thus is a change in method_of_accounting although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item sec_1_446-1 further provides that in most instances a method_of_accounting is not established for an item without consistent treatment for purposes of this regulation the erroneous treatment of a material_item in the same way in two or more consecutively filed tax returns represents consistent treatment of that item see revrul_90_38 1990_1_cb_57 sec_2 of revproc_97_27 c b pincite sec_1_446-1 provides that a change in method_of_accounting does not include an adjustment in the useful_life of a depreciable asset the regulation further provides that a change in method_of_accounting does not include a change in treatment resulting from a change in underlying facts a change from a taxpayer’s impermissible method_of_accounting for depreciation under which the taxpayer did not claim the depreciation allowable to a permissible method_of_accounting for depreciation under which the taxpayer will claim the depreciation allowable is a change in method_of_accounting for which the consent of the commissioner is required see sec_1_167_e_-1 and sec_1_446-1 while under sec_1_446-1 a change in useful_life of property is not a change in method_of_accounting a change in the recovery_period of property generally is a change in method_of_accounting the terms recovery_period and useful_life are not synonymous terms pursuant to sec_1_167_a_-1 the estimated_useful_life of property is the period over which the property may reasonably expected to be useful to a taxpayer in its trade_or_business or in the production of its income in contrast the recovery_period of property is a prescribed period that is assigned to each class of property under sec_168 and consequently may or may not reflect the period over which the property may be useful to the taxpayer in its trade_or_business or in the production of its income because a change in recovery_period affects the timing of depreciation_deductions wta-n-111063-99 a change in recovery_period that does not result from a change in underlying facts for example a change in use of the property is a change in method_of_accounting if a taxpayer mistakenly used a recovery_period in sec_168 for qualified_indian_reservation_property on two or more consecutively filed federal tax returns the taxpayer has established a method_of_accounting for depreciating this property see sec_1_446-1 and revrul_90_38 whether or not this method_of_accounting is permissible the taxpayer may not change its method_of_accounting without first obtaining the commissioner’s consent in this case a change from the recovery_period in sec_168 to the applicable_recovery_period in sec_168 does not result from any change in underlying facts and accordingly this change in recovery_period is a change in method_of_accounting to obtain the commissioner’s consent to make this change in method_of_accounting sec_1_446-1 requires the taxpayer to file form_3115 application_for change in accounting_method with the commissioner during the taxable_year in which the taxpayer desires to make the change in accounting_method see also section dollar_figure of revproc_97_27 c b pincite however if the taxpayer and the property are within the scope of revproc_98_60 1998_51_irb_16 including its appendix see section dollar_figure of this revenue_procedure for the requirements for filing the form_3115 we hope that the above information is helpful to you if you have any questions on these matters please call kathleen reed kathleen reed senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries
